Citation Nr: 0722992	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as an obsessive compulsive neurosis, a 
depressive personality disorder, and as a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from December 1970 to April 
1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 1998 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
obsessive compulsive neurosis, depressive personality 
disorder, and denied entitlement to a nonservice-connected 
pension.  In August 2000, the Board denied the service 
connection claim and remanded the pension claim.  A May 2003 
rating decision readjudicated the claim for service 
connection in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) in .  At that time, the 
RO denied the claim of service connection.  The veteran 
appealed.  In August 2003, the RO granted the pension claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran urges that he has current mental health problems 
that began in service and are directly related to service.  
He has presented a statement from his treating social worker 
that suggests a relationship between possible current 
psychiatric manifestations and service.  The social worker 
stated in July 2002 that the veteran has had a history of 
difficulty maintaining jobs as evidenced by Airman 
Performance Reports dated in April 1974 and August 1975.  The 
social worker opined that had the veteran been given 
treatment at the onset of his symptomatology, subsequent 
difficulties may have been prevented.  

There is also some medical opinion evidence against the 
claim, namely an August 2001 VA report of examination.  
Considering the conflict in the medical record, the Board is 
of the opinion that a thorough examination and a medical 
opinion would be helpful as set forth in 38 C.F.R. § 3.159 
(2006).  Specifically, a medical examination or medical 
opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  See 38 C.F.R 3.159(c)(4).  In this 
claim, the record does not contain sufficient competent 
medical evidence to decide the claim, but includes medical 
evidence of persistent or recurrent symptoms of disability 
and indicates the claimed disability or symptoms may be 
associated with an event in service.  

Finally, VCAA is applicable to this appeal.  During the 
pendency of this appeal, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  Upon a review of 
the file, it also appears that this case must be remanded for 
proper notice to the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to the whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that he has any present 
psychiatric disorder as a result of 
service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  The examiner is requested to 
review the claims folder, including the 
veteran's service personnel records, 
particularly those associated with his 
various performance reports and his 
confinement at the Lowery AFB from 
January 1976 to April 1976.  A notation 
to the effect that this record review 
took place should be included in the 
report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
the service personnel records, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  The examiner is asked to opine 
as to whether a psychiatric disorder was 
present in service or within a year 
following service.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified. VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



